Order unanimously reversed, without costs, and motion denied. Memorandum: Special Term erred in granting defendant’s motion for summary judgment. Under subdivision 6 of section 241 of the Labor Law, “owners are responsible for a breach of the requirements of the statute irrespective of their control or supervision of the work site (Allen v Cloutier Constr. Co., 44 NY2d 290, 300)” (Lo France v Niagara Mohawk Power Corp., 89 AD2d 757, 758; see, also, DaBolt v Bethlehem *877Steel Corp., 92 AD2d 70). There are issues of fact as to defendant’s negligence which preclude granting summary judgment (DaBolt v Bethlehem Steel Corp., supra; Brant v Republic Steel Corp., 91 AD2d 841). (Appeal from order of Supreme Court, Erie County, Kane, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr, Green and Moule, JJ.